                             Case: 1:19-cv-04278 Document #: 1-1 Filed: 06/26/19 Page 1 of 2 PageID #:9

                                                         Exhibit A to the Complaint
Location: Chicago, IL                                                                                  IP Address: 76.255.205.177
Total Works Infringed: 25                                                                              ISP: AT&T U-verse
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9 04/05/2019           Vixen         08/07/2018       09/05/2018       PA0002135684
                                                       03:30:32
 2            0616906E5B0D445A8FB469D45908C91D24F6CD2F 10/13/2018           Blacked       09/27/2018       11/01/2018       PA0002143428
                                                       15:45:21
 3            061CC3A792B286632E89FFD7A1B26284D351D32A 01/02/2019           Tushy         01/01/2019       02/02/2019       PA0002155376
                                                       01:46:29
 4            303AA83349BCEE7961EA7089C245D7431040E54A 09/02/2018           Blacked Raw   08/30/2018       10/16/2018       PA0002127777
                                                       03:23:09
 5            3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0 08/17/2018           Blacked Raw   08/05/2018       09/01/2018       PA0002119682
                                                       23:37:05
 6            35F1FF1A35600AEA1A436340DA1944BD3C3A0D3A 08/05/2018           Blacked Raw   07/26/2018       09/01/2018       PA0002119594
                                                       17:36:54
 7            3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75 02/16/2019           Vixen         02/13/2019       03/11/2019       PA0002158413
                                                       03:03:34
 8            53DD9DA9E0B24B4961098D0683C348309445E260 01/11/2019           Vixen         12/25/2018       01/22/2019       PA0002147901
                                                       05:55:04
 9            5646357C2C33F1322815940754A792D16F4A3E8C 04/28/2019           Blacked Raw   04/22/2019       06/03/2019       PA0002178771
                                                       05:24:55
 10           6A9C3A31CC22405729F230BE6332DE0A31F7BB38 01/04/2019           Vixen         12/20/2018       01/22/2019       PA0002147683
                                                       05:56:43
 11           7B57FCC04E365EC8AFA37E1EEDD1AEC885BB92B3 12/11/2017           Blacked       12/06/2017       01/04/2018       PA0002097418
                                                       02:00:31
 12           7B75F10ACF4BAA5B3A8D5265CFCAC24A2F0E0B18 05/19/2019           Tushy         01/26/2019       02/22/2019       PA0002155150
                                                       03:39:03
 13           80494AFA4036C921B131676C3D1A61F5DE378231 04/28/2019           Blacked       04/10/2019       05/11/2019       PA0002173883
                                                       05:23:00
 14           8A6F4B2D495BDFF5C7C255266DA06E8E0BA41B22 04/05/2019           Vixen         04/04/2019       04/29/2019       PA0002169968
                                                       03:35:35
 15           8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900 01/27/2019           Tushy         01/21/2019       02/22/2019       PA0002155131
                                                       02:10:23
 16           A13372D383B6487823771167C3024FF64D0BAF6F 01/02/2019           Vixen         12/15/2018       01/22/2019       PA0002147905
                                                       01:55:39
 17           A1D049D475923190FF3A7134A0D2B9F10D62914B 10/22/2018           Vixen         09/26/2018       10/16/2018       PA0002127776
                                                       04:09:01
                      Case: 1:19-cv-04278 Document #: 1-1 Filed: 06/26/19 Page 2 of 2 PageID #:9

Work   Hash                                       UTC           Site          Published    Registered   Registration
18     A89525172FC31E96791A5091366B3B562DA0B84A   08/17/2018    Blacked Raw   08/15/2018   09/01/2018   PA0002119585
                                                  23:34:31
19     AA9D6ED52E9FECEA19124A8F7FE433617F801994   01/11/2019    Blacked       01/10/2019   02/02/2019   PA0002155382
                                                  05:50:29
20     B0CE169D460B3E10FDC06D60342FA7FD5FBE531B   11/16/2018    Blacked Raw   11/13/2018   12/10/2018   PA0002145836
                                                  04:52:05
21     B80966EB25CE62DA272DA719ED0EFEF0C671D237   09/17/2018    Vixen         09/06/2018   11/01/2018   PA0002143433
                                                  02:10:31
22     CFEBC9AE50CD5776401B39FF5FF280EB18AED998   05/28/2018    Vixen         05/14/2018   06/19/2018   PA0002126499
                                                  05:59:35
23     D35DE91797823D90CFD9EAB5A55CF23E8D37AB3A   01/02/2019    Blacked       12/31/2018   01/22/2019   PA0002147686
                                                  01:49:53
24     D9261D3722C161272619A45A80E6F849B0BC63B5   01/15/2019    Blacked Raw   11/18/2018   12/10/2018   PA0002146476
                                                  04:25:00
25     EAB3533FB381C799B59AAA64A20DF16CE3C18A18   03/02/2019    Blacked       03/01/2019   03/31/2019   PA0002163976
                                                  05:44:38
